Gou/rt of Claims jurisdiction. — Plaintiff brought this action seeking to have this court compel the Civil Service Commission to accept his appeal from a decision made by the Social Security Administration to terminate him as a probationary employee. The case came before the court on defendant’s motion for summary judgment; in granting the motion the court comments and concludes 'as follows in its order of October 26,1973.
Before Cowen, Chief Judge, Kashiwa and Bennett, Judges.
“As a preliminary matter, since plaintiff has not requested monetary damages, plaintiff has not stated a claim within the jurisdiction of the court. 28 U.S.C. § 1491 (1970), as amended, Pub. L. No. 92-415 (Aug. 29, 1972). See United States v. King, 395 U.S. 1, 4 (1969); Eastport Steamship Corp. v. United States, 178 Ct. Cl. 599, 605, 372 F. 2d 1002, 1007 (1967). Moreover, it is our conclusion, after considering plaintiff’s reasons for delaying his appeal, that the CSC was not arbitrary or capricious in refusing to accept Mr. Shaver’s untimely appeal. Plaintiff, therefore, by his failure to effectively seek the administrative remedy which the law gave him in the first instance is now barred from prosecuting his appeal before this court.
“it is ordered that defendant’s motion for summary judgement be and the same is granted. The petition is dismissed.”